DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has determined that the use of dashes rather than letters is acceptable under 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 (independent) recites the limitation "second local private network" in line 4, without any mention of a first private network.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 recites the first and second private networks but claim 20 must stand on its own.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19, 20, 23-28, 30-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Todd et al. (11,025,626).
For claims 17, 28, Todd teaches an apparatus (and method) (abstract) comprising at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (col. 13, line 50 – col. 15, line 67), cause the apparatus to perform (background, summary and claims) at least the following:
receive profile information (col. 3, lines – col. 4, line 5; decentralized identity profile) associated with a user (#102) and at least one device connected to a first local private network (#114) (col. 2, line 60 – col. 3, line 15; user connects to “private infrastructure”),
provide a profile information transaction comprising profile data (col. 7, lines 25-50) associated with the user and the device to a first private distributed ledger (col. 7, lines 1-40; connection to blockchain node) in response to successful authentication of the device (col. 6, lines 35-50; usage of private key to authenticate),
provide a profile availability transaction to a public distributed ledger (col. 4, lines 35-50; blockchain distributed ledger), the profile availability transaction comprising an availability indication of the profile information (col. 5, lines 5-55; use of profile to determine data to be accessed),
receive a profile request transaction for profile information associated with the user via a public distributed network of nodes storing the public distributed ledger (col. 8, lines 40-67), and
in response to validation of the profile request transaction, cause transmission of at least some of the profile information in the first private distributed ledger to a requesting node of the public distributed network (col. 9, lines 1-65).
For claims 19, 30, Todd teaches that the profile request indicates a request for profile transfer for the user visiting a second local private network (col. 12, lines 20-60; movement to differing environments), and the requesting node is configured to provide at least some of the profile information for at least one device connected to the second local private network for configuring operation of the at least one device connected to the second local private network according to the profile information (col. 9, lines 1-65; col. 11, lines 20-65).
For claims 20, 34, Todd teaches a method and an apparatus (abstract) comprising at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (col. 13, line 50 – col. 15, line 67), cause the apparatus to perform (background, summary and claims) at least the following:
detect a need for providing profile information for a user (col. 3, lines – col. 4, line 5; decentralized identity profile) by a node of a second (col. 12, lines 20-60; 
provide a profile request transaction (col. 7, lines 25-50) to a public distributed ledger (col. 4, lines 35-50; blockchain distributed ledger) for obtaining profile information associated with the user (col. 5, lines 5-55; use of profile to determine data to be accessed),
receive profile information associated with the user from a providing node capable of accessing a first private distributed ledger storing the profile information (col. 7, lines 1-40; connection to blockchain node); and
cause provision of at least some of the received user profile information for at least one device connected to the second local private network (col. 9, lines 1-65).
For claim 23, Todd teaches that the apparatus is further caused to perform:
identify a profile availability transaction associated with the user amongst transactions stored in the public distributed ledger (col. 4, lines 35-50; blockchain distributed ledger), wherein the profile availability transaction comprises availability indication of the profile data and identification information for obtaining the profile (col. 5, lines 5-55; use of profile to determine data to be accessed), and
provide the profile request transaction to the distributed ledger on the basis of and identifying the profile availability transaction (col. 8, lines 40-67).
For claim 24, Todd teaches a user input indicating profile information to be requested is received, and an indication of the requested profile information is included in the profile request transaction on the basis of the received input (col. 9, lines 1-65).
For claims 25, 31, Todd teaches to provide at least one transaction indicative of the profile information transmission to the private distributed ledger and/or the public distributed ledger (col. 9, lines 1-65).
For claims 26, 32, Todd teaches that the profile information comprises one or more of configuration parameters for configuring operation of one or more IoT devices of the private network for the user (not needed, taught by other cited art i.e. Nolan), access data for accessing one or more devices of the private network (col. 9, lines 1-65; col. 11, lines 20-65), and access data for accessing services or applications by the one or more devices of the private network (col. 9, lines 1-65; col. 11, lines 20-65).
For claims 27, 33, Todd teaches that the distributed ledgers are blockchain ledgers (col. 4, lines 35-50; blockchain distributed ledger).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd as applied to claim 17, 28 above, and further in view of Nolan et al. (2019/0,349,733).
For claims 18, 29, Todd does not expressly teach the usage of joins.  Nolan teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 59-61) where the apparatus is further caused to perform:
receive a join request of the at least one device connected to the first local private network to join the first private distributed ledger (Paras. 157-158; request to join on blockchain),
authenticate the at least one device (Paras. 179-186), and
provide a join transaction to the first private distributed ledger to add the at least one device into the first private distributed ledger (Paras. 186-189, 236, 249).
At the time the invention was made, one of ordinary skill in the art would have added Nolan in order to provide improvements in forming private networks (Paras. 4-5 and 59).
For claims 22, 36, Todd does not expressly teach the usage of joins.  Nolan teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 59-61), wherein the apparatus is further caused to perform:
receive a request from a user device associated with the user to join the second private distributed ledger (Paras. 157-158; request to join on blockchain),
authenticate the user device (Paras. 179-186), and
provide a join transaction to the first private distributed ledger to add the user device into the second private distributed ledger (Paras. 186-189, 236, 249).
At the time the invention was made, one of ordinary skill in the art would have added Nolan in order to provide improvements in forming private networks (Paras. 4-5 and 59).


Claims 21, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd as applied to claim 20, 34 above, and further in view of Thekadath et al. (10,715,531).
For claims 21, 35, Todd teaches some usage of deletion (col. 10, lines 20-40; col. 12, lines 5-15) and triggering (col. 10, lines 40-65; col. 12, lines 40-50) but not of removing profile information.  Thekadath teaches a method and system (abstract) in the relevant art (background, summary and claims; col. 2, line 50 – col. 8, line 35) wherein a second private distributed ledger is maintained by nodes of the second local private network (col. 9, line 5 – col. 10, line 30), and wherein the apparatus is further caused to perform:
provide the received user profile information to the second distributed ledger (col. 11, lines 5-65), and
cause removal of the user profile information in the second distributed ledger in response to a trigger condition col. 20, lines 10-55; col. 22, lines 5-35).
At the time the invention was made, one of ordinary skill in the art would have added Thekadath in order to provide improvements to unifying networks (col. 1, lines 30-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445